Citation Nr: 1703042	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  06-32 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for left knee disability, to include as secondary to service-connected right knee disability.

2.  Entitlement to service connection for right hand/right wrist disability, to include as secondary to service-connected right knee disability.

3.  Entitlement to service connection for right hip disability, to include as secondary to service-connected right knee disability.

4.  Entitlement to service connection for back disability, to include as secondary to service-connected right knee disability.

5.  Entitlement to service connection for right shoulder disability, to include as secondary to service-connected right knee disability.

6.  Entitlement to a rating in excess of 10 percent for post-operative residuals of right knee meniscectomy.

7.  Entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis.

8.  Entitlement to an initial rating in excess of 10 percent for right knee scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to June 1981.  These issues come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The issue of entitlement to service connection for a cervical spine disability, including right upper extremity neurological manifestations, has been twice referred to the RO in January 2015 and March 2016 for appropriate action; however, the RO has still not yet considered the issue.  Therefore, the issue is once again referred to the RO for appropriate action.  38 C.F.R. § 19.9 (b) (2016).
REMAND

Left Knee Disability/Back Disability/Right Hip/Right Shoulder/Right Hand and Wrist

In the March 2016 remand, the Board directed that the RO provide the Veteran with a VA examination, and to provide an opinion as to whether any currently or previously diagnosed left knee disability, back disability, right hip disability, right shoulder disability, and right hand/wrist disability were incurred in or due to service, and whether any currently or previously diagnosed left knee disability, back disability, right hip disability, right shoulder disability, and right hand/wrist disability were caused or aggravated by a service-connected disability.  The examiner was advised that the record must be reviewed and specifically discuss the Veteran's assertions as to in-service events/injuries and the post-service course of each disability.  The examiner was also advised that a complete rationale for all opinions must be provided, and that a "complete rationale is not simply a restatement of the evidence or stating an opinion, but must include the application of medical analysis to the relevant evidence and a discussion of that application."

VA examinations were conducted in April 2016.  With regard to the left knee, the examiner found that the Veteran's left knee disability was not due to or incurred in service, as post-service treatment records indicated that the Veteran injured his left knee in 1983, after he was separated from service.  The examiner also found that the Veteran's left knee disability was not aggravated by any "service connected issues."  The only rationale provided was that the "right knee meniscus tear s/p meniscotomy did not cause or permanently worsen his left knee ligament injury incurred after he separated from service."  

Regarding the back, the examiner found that the Veteran's back disability, degenerative arthritis of the spine, was "less likely than not" incurred in or caused by service.  The examiner indicated that the Veteran was seen once in service for a low back strain, and there was no documentation of back symptoms until 2004.  The examiner noted that the Veteran's separation physical in 1991 did not mention any back issues, and there was no continuum of care for back issues.  The examiner also stated that the Veteran's back issues were not permanently worsened by any of his service-connected issues as there "is no relationship between these issues and his back arthritis."  No further explanation was provided.

Concerning the right hip, the examiner indicated that the Veteran's hip disability, osteoarthritis of the right hip, was "less likely than not" due to or incurred by service because there was no continuum of care from his time in service.  There was no evidence of a hip injury in service and no documentation of hip problems until 2004 when he presented with right hip pain.  The examiner then indicated that there was no evidence that the Veteran's hip pain was permanently worsened by his "service connected or claimed service connected issues.  Knee arthritis is not a cause of hip arthritis."  The examiner provided no further explanation.  

Regarding the right shoulder, the examiner found that the Veteran's right shoulder disability was "less likely than not" incurred in or caused by service.  The examiner indicated that the Veteran was seen for shoulder pain in March 1980 while in service, but there was no mention of shoulder issues until 2005, and there was no continuum of care.  The examiner also provided a general conclusion that the shoulder was not permanently worsened by any of his service-connected issues, which were unrelated to his shoulder arthritis and tendonitis.  

In discussing the right hand/wrist, the examiner found that the Veteran's diagnosed carpal tunnel syndrome was not related to a wrist mass which developed in service, and more likely due to repeated use of the hands over the years.  The Veteran's diagnosed right hand arthritis was "less likely than not" due to service and more likely due to aging and use of hands in his occupation.  The examiner also indicated that the Veteran's arthritis and carpal tunnel were "less likely than not permanently worsened by wrist mass."

These opinions are inadequate.  The Board's March 2016 remand directed that the examiner specifically discuss the Veteran's assertions as to in-service events/injuries and the post-service course of each disability.  While the examiner documented the Veteran's lay assertions in the history portion of the examination reports, the examiner did not discuss or consider the Veteran's lay assertions at all in the opinions.  Also, the rationales provided by the examiner involving secondary service connection were conclusory.  No support was given for the opinions, and no citation to any scientific evidence that was relied upon.  An examination is inadequate if it contains only data and conclusions without reasoning and rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Additionally, the examiner failed to provide any opinion on secondary service connection regarding the Veteran's right hand/wrist disabilities.

Accordingly, to ensure compliance with the directives of the March 2016 remand, new VA medical opinions should be obtained, which include an adequate supporting rationale.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that a remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

Residuals of Right Knee Meniscectomy/Right Knee Osteoarthritis/Right Knee scar

Concerning the claims for increased ratings for the Veteran's right knee disabilities, the March 2016 remand directed that the RO address the pending proposal in the July 2015 rating decision to reduce the rating assigned to the Veteran's service-connected right knee osteoarthritis from 10 percent to noncompensable.  The Board also determined that the increased rating issues were inextricably intertwined with the proposed reduction, and remanded the issues for contemporaneous adjudication.  The May 2016 supplemental statement of the case addressed the issue as an increased rating in excess of 10 percent for the Veteran's right knee osteoarthritis, but indicated in the body of the document that the Veteran's rating for right knee osteoarthritis was currently noncompensable.  However, it does not appear that any notification to the Veteran or any rating decision implementing the rating reduction is associated with the claims file.  In addition, the codesheet associated with an April 2016 rating decision still indicates that the Veteran is rated at 10 percent for his right knee osteoarthritis.  As such, on remand, the RO should associate with the Veteran's claims file all documentation, if any, regarding the reduction of the rating assigned to the Veteran's service-connected right knee osteoarthritis.        

Also, the Veteran's last VA examination regarding his right knee was in April 2016.  While range of motion measurements of both knee joints was included, the examiner did not test for pain on both active and passive motion, nor was any testing done in both weight-bearing and nonweight-bearing.  VA examinations for orthopedic disabilities must include joint testing for pain on both active and passive motion, in weight-bearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2016).  As the required testing for pain in the above circumstances was not completed, a new VA medical examination is necessary.  38 C.F.R. § 3.159(c)(4) (2016).

Finally, as the matters are being remanded, updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

Regardless of the Veteran's response, the RO must attempt to obtain updated VA treatment records dated from March 2016 to present.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his attorney must then be given an opportunity to respond.

2.  The RO must address the pending proposal in the July 2015 rating decision to reduce the rating assigned to the Veteran's service-connected right knee osteoarthritis.  If the matter has already been addressed, all documentation regarding the reduction of the rating assigned to the Veteran's service-connected right knee osteoarthritis must be associated with the claims file. 

3.  Thereafter, the RO must obtain a new medical opinion from a VA clinician of appropriate expertise, other than the examiner who provided the April 2016 VA opinions.  The electronic claims file must be made available to an appropriate examiner, and the examiner must specify in the examination report that these records have been reviewed.  Another examination of the Veteran must only be performed if deemed necessary by the examiner providing the opinion.

Based on a review of the evidence of record, including a review of a copy of this remand, the examiner must provide opinions as to: 

a) whether any currently or previously diagnosed left knee, back disorder,  right hip, right shoulder, and right hand/wrist disability is related to his military service; AND 

b) whether any currently or previously diagnosed left knee, back disorder,  right hip, right shoulder, and right hand/wrist disability was caused by or aggravated (permanently worsened beyond its natural course) by a service-connected disability.

In providing these opinions, the examiner must review and specifically discuss in the opinion report the Veteran's assertions as to in-service events/injuries and the post-service course of each disability.  

A complete rationale for all opinions must be provided.  A complete rationale is not simply a restatement of the evidence or stating an opinion, but must include the application of medical analysis to the relevant evidence and a discussion of that application.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The Veteran must be afforded an appropriate examination to determine the severity of his service-connected residuals of right knee meniscectomy and right knee osteoarthritis.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail. 

The examiner must conduct full range of motion studies on clinical evaluation, in terms of degrees with a goniometer on the service-connected right knee.  The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the joint in question and if applicable, any undamaged paired joint.

If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins on active and passive motion, in weight-bearing and nonweight-bearing, and after at least three repetitions, for both the joint in question and any paired joint. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is so. 

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse. 

The examiner must also indicate whether there is any recurrent subluxation or lateral instability of the Veteran's knee, and if so, whether it is slight, moderate, or severe.

The examiner must perform an evaluation of the service-connected right knee scar.  The examiner must specifically note whether the scar is superficial, unstable, poorly nourished, with repeated ulceration, and/or tender and painful on objective demonstration.  The size, both width and length, of the scar must be measured and reported.

5.  The RO must notify the Veteran that it is his responsibility to report for all scheduled examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

6.  The RO must review the examination reports and ensure that all requested development has been completed in full.  If a report is deficient in any manner, undertake corrective actions prior to any further adjudication of the claims.

7.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If a benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

